Title: Notes on Threatened British Invasion, [December 1779]
From: Jefferson, Thomas
To: 



[December 1779]

INVASION


ProCon.


1.French ships.1.Too unimportant.


2.Convention troops.2.Impracticable.


3.Forage.


Pilot taken away.Length of time and the winds.


Season too severe.


They give out this as their object.


Danger of being blocked up by French fleet.



1779
PREPARATIONS

Look-out boats.
  Remove cannon.
  Remove prisoners from jail and barracks.
  Remove public records and treasury.
  Navy. To be withdrawn up to Fendant.
Militia. Call ⅓ from counties below Blue ridge. This will be 8000 of those who will actually come. Send Garrison regiment to York. Call down Knox’s men from Lynch’s ferry. Deliver orders to Colo. Bland for stopping Genl. Scott should he be ready to march.
  Convention troops to be ready to move over Blue ridge. ⅓ of Militia from nearest counties above Bl. ridge, amounting to 2000. to come to barracks. Colo. Bland to be in readiness to repair there. Qu. whether better to march Conventioners in a body directly Westward, or disperse them in parties of 50 each, in different directions beyond Bl. ridge.
  Quarter master. Have waggons and boats ready. Have expresses ready.
  Commissaries.
  Assembly to enable us to enlist men to serve during invasion. Provide money. Inform them we mean to call lower militia to York instantly and neighborhood of Portsmth. Take their sense whether other militia shall be called in before actual invasion. Mention tardiness of calling in by divisions.

